DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the heating chamber configured to hold a fluid and having a low fluid capacity” which renders the claim indefinite because the metes and bounds of the claim are not clear. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, paragraph [0040] of the specification discloses that the low fluid capacity heating chamber 101 can have a capacity of fifteen gallons or less, but also discloses that the low fluid capacity heating chamber can have a capacity of ten gallons, fifteen gallons, or more. For examination purposes, the limitation will be interpreted as the heating chamber having at least some capacity. 

Regarding claim 10, claim 10 recites “the controller is a first controller, the fluid heating device further comprising a second controller configured to control the supplemental heat source” which renders the claim indefinite because it is unclear which one of the first controller or the second controller is configured to control the supplemental heat source, as the base claim recites “the controller configured to control the supplemental heat source” where the controller is the first controller in claim 10. For examination purposes, the claim will be interpreted as the supplemental heat source is controlled by one or more controllers. 

Regarding claims 12 and 16, claims 12 and 16 recite “a low fluid capacity heating chamber” which renders the claim indefinite because the metes and bounds of the claim are not clear. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As discussed above, for examination purposes, the limitation will be interpreted as the heating chamber having at least some capacity.

Regarding claim 16, claim 16 recites “a controller” in line 3, then another “a controller” in line 6, which renders claim indefinite because it is unclear if both controllers are meant to be the same controller or two different controllers. For examination purposes, the limitation will be interpreted as being the same controller. 

Claims 2-9, 11, and 17-19 are rejected to as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 4,363,221 A).
Regarding claim 1, Singh teaches a fluid heating device (fig. 1) comprising:
	a fluid inlet (11);
	a fluid outlet (12);
	a heating chamber (10) disposed in fluid communication between the fluid inlet (11) and the fluid outlet (12), the heating chamber (10) configured to hold a fluid and having a low fluid capacity (col. 2, lines 62-66).
	a heat pump (col. 1, lines 59-64) for heating the fluid; and
	a controller configured to control a temperature of the fluid based on a predetermined temperature setting by controlling the heat pump (at least col. 1, lines 58-64; col. 10, lines 13-14; where Singh does not explicitly recite the term “controller”, but Singh inherently teaches a controller controlling the temperature of the fluid based on the its temperature).

Regarding claim 4, Singh teaches the fluid heating device of claim 1 as discussed above, further comprising a temperature sensor (21) configured to detect a temperature of the fluid (col. 7, lines 47-51; where the sensor detects the temperature of the water and activates the system for heating of the water). 

Regarding claim 11, Singh teaches the fluid heating device of claim 1 as discussed above, further comprising a ventilation system (at least 31) configured to cool the heat pump (see at least fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Brewster et al. (US 6,983,723 B2), hereinafter Brewster. 
Regarding claims 2 and 3, Singh teaches the fluid heating device of claim 1 as discussed above, except wherein the low fluid capacity is no more than 5 gallons (claim 2); and
	wherein the low fluid capacity is no more than 2 gallons (claim 3)
	However, Brewster teaches it is known that on-demand hot water heater, i.e. fluid heating device, can be more efficient than heat and storing a tank of water (col. 1, lines 23-25; where it is known that the on-demand hot water heater has a very little fluid capacity). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid heating device of Singh to have the on-demand hot water heater, i.e. fluid heating device, where the on-demand hot water heater has a little fluid capacity as taught by Brewster, in order to be more efficient.

Claims 5, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Lutz et al. (US 2013/0034344 A1), hereinafter Lutz. 
Regarding claim 5,  Singh teaches the fluid heating device of claim 1 as discussed above, except further comprising a flow sensor configured to detect a flow of fluid downstream of the inlet.
	However, Lutz teaches a fluid heating device (10) comprising a flow sensor (56) configured to detect a flow of fluid downstream of the inlet (i.e. inlet flow sensor) to verify the required flow happened through the inlet flow sensor to the controller ([0042]; where the controller 14 utilizes the flow sensor(s) to ensures an adequate amount of water is flown in to the fluid heating device to be heated, then to be flown out to the outlet 60). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid heating device of Singh to have a flow sensor configured to detect a flow of fluid downstream of the fluid inlet, as taught by Lutz, in order to efficiently regulate fluid flow in the fluid heating device.

Regarding claim 12, Singh teaches a method of controlling a fluid heating system (fig. 1), the method comprising: 
	detecting, by a temperature sensor (21), a temperature data of the fluid;
	in response to determining that the temperature data indicates fluid temperature is less than a predetermined temperature setting, outputting, by the controller and to the heat pump, instructions to heat the fluid in the low fluid capacity heating chamber (col. 7, lines 47-51).
	Singh does not explicitly disclose detecting, by a flow sensor, a flow data of a fluid; and in response to determining that the flow data indicates positive flow of the fluid, outputting, by a controller and to a heat pump, instructions to heat the fluid in a low fluid capacity heating chamber. 
	However, Lutz teaches a flow sensor (56) configured to detect a flow of fluid downstream of the inlet (i.e. inlet flow sensor) to verify the required flow happened through the inlet flow sensor to the controller ([0042]; where the controller 14 utilizes the flow sensor(s) to ensures an adequate amount of water is flown in to the fluid heating device to be heated to the acceptable temperature band, then to be flown out to the outlet 60) in order to give accurate temperatures and high efficiency ([0010]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling the fluid heating system of Singh to have a flow sensor configured to detect a flow data of a fluid, where the controller uses the data to heat the fluid to the acceptable temperature band, as taught by Lutz, in order to provide accurate temperatures and high efficiency.

Regarding claim 13, Singh as modified teaches the method of claim 12 as discussed above, further comprising:
	in response to determining that the fluid temperature cannot be maintained at a predetermined temperature setting for a predetermined amount of time based on the flow data and the temperature data, 
	outputting, by the controller and to the heat pump, instructions to heat the fluid in the low fluid capacity heating chamber. (Lutz, at least [0013], where the on-demand water heating system maintains the loop temperature, i.e. the fluid temperature, uses enough power, i.e. heat, to overcome heat loss).

Regarding claim 16, Singh teaches a system comprising:
	a low fluid capacity heating chamber (10);
	a controller (at least col. 1, lines 58-64; col. 10, lines 13-14; where Singh does not explicitly recite the term “controller”, but Singh inherently teaches a controller controlling the temperature of the fluid based on the its temperature); and
	a memory (at least col. 10, lines 18-21; where the system of Singh discloses having a minimum temperature set point, and allowing the system to operate (i.e. controller) based on the temperature of the fluid) having instructions stored thereon that, when executed by the controller, directs the controller to:
		receive, at the controller and from a temperature sensor, temperature data indicative of a detected temperature of the fluid; and 
		output a heat pump control signal by the controller in response to determining that 			the temperature data indicates a fluid temperature that is less than a predetermined temperature setting (i.e. a minimum temperature set point; at least col. 9, lines 39-44; col. 10, lines 18-21; where if the fluid temperature drops below the minimum temperature set point, the system, i.e. controller, completes an electrical circuit to the motor 32 and compressor 26, i.e. heat pump). 
	Singh teaches not explicitly disclose receiving, at a controller and from a flow sensor, flow data indicative of a detected flow rate associated with a fluid.
	However, Lutz teaches a flow sensor (56) configured to detect a flow of fluid downstream of the inlet (i.e. inlet flow sensor) to verify the required flow happened through the inlet flow sensor to the controller ([0042]; where the controller 14 utilizes the flow sensor(s) to ensures an adequate amount of water is flown in to the fluid heating device to be heated to the acceptable temperature band, then to be flown out to the outlet 60) in order to give accurate temperatures and high efficiency ([0010]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh to have a flow sensor configured to detect a flow data of a fluid, where the controller uses the data to heat the fluid to the acceptable temperature band, as taught by Lutz, in order to provide accurate temperatures and high efficiency.

Regarding claim 17, Singh teaches the system of claim 16 as discussed above, wherein the heat pump control signal is a first heat pump control signal, and 
	wherein the instructions, when executed by the controller, further direct the controller to: 
		output a second heat pump control signal by the controller in response to determining, based on the flow data and the temperature data, that a detected fluid temperature cannot be maintained by the system for a predetermined amount of time (Lutz, see at least [0010]-[0014], where the feedback control system, i.e. controller, of the on-demand water heater maintains the loop temperature, i.e. fluid temperature, by controlling the amount of heating to the water). 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Hazzard et al. (US 10,088,852 B2), hereinafter Hazzard. 
Regarding claims 6-8, Singh teaches the fluid heating device of claim 1 as discussed above,  except further comprising a fluid mixing valve configured to control the temperature of the fluid (claim 6); 
	wherein the fluid mixing valve is controlled by the controller (claim 7); and 
	wherein the controller is a first controller, the fluid heating device further comprising a second controller configured to control the fluid mixing valve (claim 8).
	However, Hazzard teaches a fluid heating device (fig. 1) comprising a fluid mixing valve (32) configured to control the temperature of the fluid (see at least col. 6, lines 11-18); wherein the fluid mixing valve (32) is controlled by the controller (18; see at least col. 6, lines 26-29); and wherein the controller is a first controller (18), the fluid heating device further comprising a second controller (36) configured to control the fluid mixing valve (32; see at least col. 6, lines 37-40), in order to improve control of the water temperature exiting the fluid heating device at the outlet (col. 6, lines 19-26). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid heating device of Singh, to have a fluid mixing valve where the fluid mixing valve is configured to control the temperature of the fluid, and is controlled by at least one of the plurality of controllers (18, 36), as taught by Hazzard, in order to improve control of the water temperature. 

Regarding claims 9-10, Singh teaches the fluid heating device of claim 1 as discussed above, except further comprising a supplemental heat source configured to heat the fluid, the controller configured to control the supplemental heat source (claim 9); and 
	wherein the controller is a first controller, the fluid heating device further comprising a second controller configured to control the supplemental heat source (claim 10).
	However, Hazzard teaches a fluid heating device (see at least fig. 3) comprising a supplement heat source (at least 244) configured to heat the fluid, the controller (i.e. 218 and 234) configured to control the supplemental heat source (at least 244); and wherein the controller is a first controller (218), the fluid heating device (fig. 3) further comprising a second controller (234) configured to control the supplemental heat source (244) so that it allows the water flowing out of the supplemental heat source can at higher temperature (col. 12, lines 40-48). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid heating device of Singh to have a supplemental heat source, where the supplemental heat source is controlled by the controller as taught by Hazzard, in order to have a higher water outlet temperature. 

Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Lutz and Hazzard. 
Regarding claim 14, Singh as modified teaches the method of claim 12 as discussed above, except further comprising: in response to determining that a fluid temperature is outside of a predetermined temperature range, output, by the controller, adjustment instructions to a fluid mixing valve.
	However, Hazzard teaches a fluid heating device (fig. 1) comprising a fluid mixing valve (32), and a controller to control the fluid mixing valve (32) to obtain the desired water temperature at the water outlet (see at least col. 6, lines 11-26; where the controller recognizes the water temperature is out of the predetermined temperature range, therefore, controls the mixing valve 32 to have the desired water temperature, i.e. predetermined water temperature range, at the water outlet 40).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling the fluid heating system of Singh as modified, to have a fluid mixing valve where the fluid mixing valve is controlled by the controller, as taught by Hazzard, in order to obtain desired water temperature. 

Regarding claim 15, Singh as modified teaches the method of claim 12 as discussed above, except further comprising: in response to determining that the fluid temperature is less than a predetermined temperature setting, outputting, by a controller, instructions to a supplemental heat source to heat the fluid. 
	However, Hazzard teaches a fluid heating device (see at least fig. 3) comprising a supplement heat source (at least 244) configured to heat the fluid, the controller (i.e. 218 and 234) configured to control the supplemental heat source (at least 244) to allows the fluid flowing out of the supplemental heat source can at the predetermined temperature setting (i.e. at higher temperature; see at least col. 12, lines 40-48). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid heating device of Singh as modified to have a supplemental heat source, where the supplemental heat source is controlled by the controller based on the fluid temperature as taught by Hazzard, in order to ensure the fluid temperature at the water outlet is at the predetermined temperature setting. 

Regarding claim 18, Singh as modified teaches the system of claim 16 as discussed above, except wherein the instructions, when executed by the controller, further direct the controller to output a fluid mixing valve control signal by the controller in response to determining that the temperature data indicates a detected fluid temperature that is outside of a predetermined temperature range. 
	However, Hazzard teaches a fluid heating device (fig. 1) comprising a fluid mixing valve (32), and a controller to control the fluid mixing valve (32) to obtain the desired water temperature at the water outlet (see at least col. 6, lines 11-26; where the controller recognizes the water temperature is out of the predetermined temperature range, therefore, controls the mixing valve 32, i.e. by sending signals, to have the desired water temperature, i.e. predetermined water temperature range, at the water outlet 40). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh as modified, to have the controller output a fluid mixing valve control signal, and a fluid mixing valve where the fluid mixing valve is controlled by the controller based on the fluid temperature, as taught by Hazzard, in order to obtain desired water temperature. 

Regarding claim 19, Singh as modified teaches the system of claim 16 as discussed above, except wherein the instructions, when executed by the controller, further direct the controller to output a supplemental heat source control signal by the controller in response to determining that the temperature data indicates a detected fluid temperature that is less than a predetermined temperature.
	However, Hazzard teaches a fluid heating device (see at least fig. 3) comprising a supplement heat source (at least 244) configured to heat the fluid, the controller (i.e. 218 and 234) configured to control the supplemental heat source (at least 244) to allows the fluid flowing out of the supplemental heat source can at the predetermined temperature setting (i.e. at higher temperature; see at least col. 12, lines 40-48). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Singh as modified to have the controller output a supplemental heat source control signal, and where the supplemental heat source is controlled by the controller based on the fluid temperature as taught by Hazzard, in order to ensure the fluid temperature at the water outlet is at the predetermined temperature setting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763